ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-10-04_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

DECLARATION OF INTERVENTION OF THE
REPUBLIC OF EL SALVADOR

ORDER OF 4 OCTOBER 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITÉS MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D’AMERIQUE)

DECLARATION D’INTERVENTION
DE LA REPUBLIQUE D’EL SALVADOR

ORDONNANCE DU 4 OCTOBRE 1984
Official citation :

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Declaration of Intervention,
Order of 4 October 1984, I. C.J. Reports 1984, p. 215.

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), déclaration d'intervention,
ordonnance du 4 octobre 1984, C.I.J. Recueil 1984, p. 215.

 

Sales number 5() 4
N° de vente :

 

 

 
215

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1984

4 octobre 1984

AFFAIRE DES ACTIVITÉS MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D’AMERIQUE)

DÉCLARATION D’INTERVENTION
DE LA REPUBLIQUE D’EL SALVADOR

ORDONNANCE

Présents: M. ELIAS, Président; M. SETTE-CAMARA, Vice-Président ;
MM. Lacus, Morozov, NAGENDRA SINGH, RUDA, MOSLER,
Opa, AGO, EL-KHANI, SCHWEBEL, sir Robert JENNINGS,
MM. DE LACHARRIÈRE, MBAYE, BEDJAOUI, juges ; M. TORRES
BERNARDEZ, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 48 et 63 du Statut de la Cour,
Vu les articles 82, 83 et 84 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 9 avril 1984, par laquelle
le Nicaragua a introduit une instance contre les Etats-Unis d'Amérique au
sujet d’un différend relatif à des activités militaires et paramilitaires au
Nicaragua et contre celui-ci ;

Vu la déclaration d'intervention sur la base de l’article 63 du Statut
soumise par la République d’El Salvador le 15 août 1984 et enregistrée au
Greffe de la Cour le même jour, relative à l’instance introduite par le
Nicaragua contre les Etats-Unis d'Amérique, telle qu’elle a été complétée
par lettre du 10 septembre 1984,

1984
4 octobre
Rôle général
n° 70
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 4 X 84) 216

Vu les observations écrites sur cette déclaration respectivement présen-
tées par le Gouvernement du Nicaragua et par le Gouvernement des
Etats-Unis d'Amérique,

Rend l'ordonnance suivante :

1. Considérant que par son ordonnance du 10 mai 1984 la Cour a
décidé, entre autres, que les pièces écrites de l’instance porteraient d’abord
sur la question de la compétence de la Cour pour connaître du différend
entre le Nicaragua et les Etats-Unis d'Amérique et sur celle de la receva-
bilité de la requête du Nicaragua ;

2. Considérant que la déclaration d’intervention de la République
d’El Salvador, qui se rapporte à la phase en cours de la procédure, porte
en fait aussi sur des questions, y compris l'interprétation de conven-
tions, qui présupposent que la Cour a compétence pour connaître du diffé-
rend entre le Nicaragua et les Etats-Unis d’ Amérique et que la requête du
Nicaragua contre les Etats-Unis d’Amérique concernant ce différend est
recevable ;

3. Considérant que la Cour note que, dans sa déclaration d’interven-
tion, la République d’El Salvador

« se réserverait le droit, à la faveur d’une phase ultérieure sur le fond
de l'affaire, de se faire entendre au sujet de l’interprétation et de
l'application des conventions auxquelles elle est partie et qui auraient
trait à cette phase de la procédure »,

La COUR,
1) Par neuf voix contre six,

Décide de ne pas tenir d’audience sur la déclaration d'intervention de la
République d’El Salvador ;

POUR : M. Elias, Président ; M. Sette-Camara, Vice-Président ; MM. Lachs,
Morozov, Nagendra Singh, Oda, El-Khani, Mbaye, Bedjaoui, juges ;
CONTRE : MM. Ruda, Mosler, Ago, Schwebel, sir Robert Jennings, M. de

Lacharrière, juges.

nl) Par quatorze voix contre une,

Décide que la déclaration d’intervention de la République d’El Salvador
est irrecevable en ce qu’elle se rapporte à la phase en cours de instance
introduite par le Nicaragua contre les Etats-Unis d’Amérique.

POUR: M. Elias, Président ; M. Sette-Camara, Vice-Président ; MM. Lachs,
Morozov, Nagendra Singh, Ruda, Mosler, Oda, Ago, El-Khani, sir Robert
Jennings, MM. de Lacharriére, Mbaye, Bedjaoui, juges.

CONTRE : M. Schwebel, juge.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le quatre octobre mil neuf cent quatre-vingt-quatre, en
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 4 X 84) 217

quatre exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement d’El
Salvador, au Gouvernement du Nicaragua et au Gouvernement des Etats-
Unis d'Amérique.

Le Président,
{Signé) T. O. ELIAS.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.

M. NAGENDRA SINGH, juge, joint à l'ordonnance l’exposé de son opinion
individuelle ; MM. RuDA, MOSLER, AGo, sir Robert JENNINGS et M. DE
LACHARRIERE, juges, joignent à l'ordonnance l’exposé de leur opinion
conjointe ; MM. Opa et BEDJAOUI, juges, joignent à l’ordonnance les
exposés de leur opinion individuelle.

M. SCHWEBEL, juge, joint à l'ordonnance l’exposé de son opinion dis-
sidente.

(Paraphé) T.O.E.
(Paraphé) S.T.B.
